Aulisi, J.
Appeal by the State from a judgment of the Court of Claims awarding damages in the amount of $6,500 with interest for the permanent appropriation of a portion of claimant’s property for highway purposes. A triangular-shaped section was appropriated by taking a rear corner containing approximately 12% of claimant’s well-landscaped, 210 feet by 330 feet lot upon which were situated a large house and a three-car garage. The trial court found direct damages of $3,560 and consequential damages of $2,940. The State contends that valuations by claimant’s expert and the court are inconsistent with the highest and best use which is commercial and that the appropriation enhanced the value of the premises. The record before us does not compel such a conclusion and in our opinion the finding of consequential damages should be sustained. However, the highest appraisal of direct damages was supplied by claimant’s expert who testified to $2,699. *467The court awarded $3,560 which has no basis in the record and therefore cannot stand (Matter of City of New York [A. & W. Realty Corp.], 1 N Y 2d 428, 432-433). Judgment modified, on the law and the facts, by reducing the award of direct damages to $2,700 and the total award to $5,640 and interest, and, as so modified, affirmed, without costs.
Gibson, P. J., Ilerlihy, Reynolds and Hamm, JJ., concur.